DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Missing claim 9 of Applicant’s original claim set have been identified for correction. This appears to be an error. Please renumber claims to include claim 9 if so intended. Appropriate action required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that a n international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of a n application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8 and 10-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rothkopf 2012/0194448.
Regarding claim 1, Rothkopf discloses a system (Figs 1-12), comprising: a computing device (402 and/or including any of the tablet devices as mentioned by Rothkopf), comprising: a processor (par 0055); memory coupled to the processor (par 0055); a display coupled to the processor (par 0056); an enclosure (housing exterior body of 418) housing the processor, the memory, and the display, the enclosure having a rectangular shape (as depicted Fig 4a); and a first connector (414, Fig 4a) disposed on a long edge of the enclosure (edge where 406 locates); and a cover (404), the cover to be removably coupled to the computing device (removable via magnetic attachment par 0043), the cover comprising; a first portion (420, Figs 4b, 5) comprising a keyboard (502); a second portion (408 Fig 4a); a connector portion (406) comprising a second connector (412, Fig 4a) arranged to mechanically couple the cover to the enclosure and to electrically couple the keyboard to the processor (Fig 4a, par 0032); and a first hinge (422) coupling the first portion to the connector portion (Fig 4a) and a second hinge (410) coupling the connector portion to the second portion (Fig 4a), the first portion to pivot around the first hinge, the second hinge, or both the first hinge and the second hinge to align with and conceal the display (see Figs 4a, 4b), and the second portion to pivot around the second hinge to align with a back surface of the enclosure (see Fig 5).
Regarding claim 2, Rothkopf discloses the system of claim 1, the cover comprising polyurethane (par 0037).
Regarding claim 3, Rothkopf discloses the system of claim 1, the enclosure comprising metal (par 0043).
Regarding claim 4, Rothkopf discloses the system of claim 1, the first portion comprising the keyboard and a trackpad (502 and/or including 504, Fig 5).
Regarding claim 5, Rothkopf discloses the system of claim 1, the first portion to pivot around the first hinge to expose the display and the keyboard (Fig 5).
Regarding claim 6, Rothkopf discloses the system of claim 5, the first portion to pivot around the first hinge to align with the second portion and expose the display (Fig 4b, 5).
Regarding claim 7, Rothkopf discloses the system of claim 1, the computing device comprising a battery (par 0031).
Regarding claim 8, Rothkopf discloses the system of claim 1, the computing device comprising a wireless network interface (par 0058).
Regarding claim 10, Rothkopf discloses the system of claim 1, wherein a portion of the cover comprises fabric (par 0045) and wherein the first hinge comprises a first seam or seams in the fabric and the second hinge comprises a second seam or seams in the fabric (both 408 and 420 constitute the cover comprising fabric, of which each portion is considered to have its own seam or seams).
Regarding claim 11, Rothkopf discloses a portable computing system (Abstract), comprising: a portable computing device (402 and/or including any of the tablet devices as mentioned by Rothkopf), comprising: a processor (par 0055); memory (par 0055); a wireless network interface (par 0058); a display (par 0056); a battery (par 0031); an enclosure (housing exterior body of 418) housing the processor, the memory, the wireless network interface, the display, and the battery, the enclosure having a rectangular shape (as depicted Fig 4a); and a first connector (414, Fig 4a) disposed on a long edge of the enclosure (edge where 406 locates); and a cover (404), the cover to be removably coupled to the portable computing device (removable via magnetic attachment par 0043), the cover comprising; a first portion (420, Figs 4b, 5) comprising a keyboard (502); a second portion (408 Fig 4a); a connector portion (406) comprising a second connector (412) arranged to mechanically couple the cover to the enclosure and to electrically couple the keyboard to the processor (Fig 4a, par 0032); and a first hinge (422) coupling the first portion to the second portion (Fig 4a) and a second hinge (410) coupling the connector portion to the first portion and the second portion (Fig 4a), the first portion to pivot around the first hinge, the second hinge, or both the first hinge and the second hinge to align with and conceal the display (see Figs 4a, 4b), and the second portion to pivot around the first hinge, the second hinge, or both the first hinge and the second hinge to align with a back surface of the enclosure (see Fig 5).
Regarding claim 12, Rothkopf discloses the portable computing system of claim 11, the cover comprising polyurethane (par 0037).
Regarding claim 13, Rothkopf discloses the portable computing system of claim 11, the enclosure comprising metal (par 0043).
Regarding claim 14, Rothkopf discloses the portable computing system of claim 11, the first portion comprising the keyboard and a trackpad (502 and/or including 504, Fig 5).
Regarding claim 15, Rothkopf discloses the portable computing system of claim 11, the first portion to pivot around the first hinge to expose the display and the keyboard (Fig 5).
Regarding claim 16, Rothkopf discloses the portable computing system of claim 15, the first portion to pivot around the first hinge to align with the second portion and expose the display (Fig 4b, 5).
Regarding claim 17, Rothkopf discloses the portable computing system of claim 11, wherein a portion of the cover comprises fabric (par 0045) and wherein the first hinge comprises a first seam or seams in the fabric and the second hinge comprises a second seam or seams in the fabric (both 408 and 420 constitute the cover comprising fabric, of which each portion is considered to have its own seam or seams).
Regarding claim 18, Rothkopf discloses a portable computing device, comprising: a processor (par 0055); memory (par 0055); a wireless network interface (par 0058); a display (par 0056); a battery (par 0031); an enclosure (housing exterior body of 418) housing the processor, the memory, the wireless network interface, the display, and the battery, the enclosure having a rectangular shape (as depicted Fig 4a); and a first connector (first connector 414, Fig 4a) disposed on a long edge of the enclosure (edge where 406 locates), the first connector arranged to mechanically couple a cover (404) to the enclosure (Fig 4a) and to electrically couple a keyboard (502) disposed in a first portion (420, Figs 4b, 5; par 0032) of the cover to the processor via a second connector (412), wherein the cover comprises the first portion, a second portion (Fig 4a), a connector portion (406) comprising the second connector (Fig 4a), and a first hinge (422) coupling the first portion to the second portion and a second hinge (410) coupling the connector portion to the first portion and the second portion (Fig 4a), the first portion to pivot around the first hinge, the second hinge, or both the first hinge and the second hinge to align with and conceal the display (see Figs 4a, 4b), and the second portion to pivot around the second hinge to align with a back surface of the enclosure (see Fig 5).
Regarding claim 19, Rothkopf discloses the portable computing device of claim 18, the cover comprising polyurethane (par 0037).
Regarding claim 20, Rothkopf discloses the portable computing device of claim 18, the enclosure comprising metal (par 0043).
Regarding claim 21, Rothkopf discloses portable computing device of claim 18, the first portion comprising the keyboard and a trackpad (502 and/or including 504, Fig 5).
Regarding claim 22, Rothkopf discloses portable computing device of claim 18, the first portion to pivot around the first hinge to expose the display and the keyboard (Fig 5).
Regarding claim 23, Rothkopf discloses the portable computing device of claim 22, the first portion to pivot around the first hinge to align with the second portion and expose the display (Figs 4b, 5).
Regarding claim 24, Rothkopf discloses the portable computing device of claim 18, wherein a portion of the cover comprises fabric (par 0045) and wherein the first hinge comprises a first seam in the fabric and the second hinge comprises a second seam in the fabric (both 408 and 420 constitute the cover comprising fabric, of which each portion is considered to have its own seam or seams).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                June 2, 2022